Exhibit 10.1

EXECUTION VERSION

 

 

 

HURON CONSULTING GROUP INC.

(a Delaware corporation)

$225,000,000

1.25% CONVERTIBLE SENIOR NOTES DUE 2019

PURCHASE AGREEMENT

Dated: September 4, 2014

 

 

 



--------------------------------------------------------------------------------

HURON CONSULTING GROUP INC.

(a Delaware corporation)

$225,000,000

1.25% Convertible Senior Notes due 2019

PURCHASE AGREEMENT

September 4, 2014

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

J.P. Morgan Securities LLC

as Representatives of the several Initial Purchasers

c/o Merrill Lynch, Pierce, Fenner & Smith

Incorporated

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Huron Consulting Group Inc., a Delaware corporation (the “Company”), confirms
its agreement with Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill
Lynch”) and each of the other Initial Purchasers named in Schedule A hereto
(collectively, the “Initial Purchasers,” which term shall also include any
initial purchaser substituted as hereinafter provided in Section 11 hereof), for
whom Merrill Lynch and J.P. Morgan Securities LLC (“J.P. Morgan”) are acting as
representatives (in such capacity, the “Representatives”), with respect to
(i) the sale by the Company and the purchase by the Initial Purchasers, acting
severally and not jointly, of the respective principal amounts set forth in said
Schedule A of $225,000,000 aggregate principal amount of the Company’s 1.25%
Convertible Senior Notes due 2019 (the “Initial Securities”) and (ii) the grant
by the Company to the Initial Purchasers, acting severally and not jointly, of
the option to purchase all or any part of an additional $25,000,000 aggregate
principal amount of its 1.25% Convertible Senior Notes due 2019 (the “Option
Securities” and, together with the Initial Securities, the “Securities”). The
Securities are to be issued pursuant to an indenture, to be dated as of
September 10, 2014 (the “Indenture”), between the Company and U.S. Bank National
Association as trustee (the “Trustee”).

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and agrees
that the Initial Purchasers may resell, subject to the conditions set forth
herein, all or a portion of the Securities to purchasers (“Subsequent
Purchasers”) at any time after this Agreement has been executed and delivered.
The Securities are to be offered and sold through the Initial Purchasers without
being registered under the Securities Act of 1933, as amended (the “1933 Act”),
in reliance upon exemptions therefrom. Pursuant to the terms of the Securities
and the Indenture, investors that acquire Securities may only resell or
otherwise transfer such Securities if such Securities are hereafter registered
under the 1933 Act or if an exemption from the registration requirements of the
1933 Act is available (including the exemption afforded by Rule 144A
(“Rule 144A”) of the rules and regulations promulgated under the 1933 Act (the
“1933 Act Regulations”) by the Securities and Exchange Commission (the
“Commission”)).



--------------------------------------------------------------------------------

The Company has prepared and delivered to each Initial Purchaser copies of a
preliminary offering memorandum dated September 3, 2014 prior to the Applicable
Time (as defined below) (the “Preliminary Offering Memorandum”) and has prepared
and will deliver to each Initial Purchaser, on the date hereof or the next
succeeding business day, copies of a final offering memorandum dated
September 4, 2014 (the “Final Offering Memorandum”), each for use by such
Initial Purchaser in connection with its solicitation of purchases of, or
offering of, the Securities. “Offering Memorandum” means, with respect to any
date or time referred to in this Agreement, the most recent offering memorandum
(whether the Preliminary Offering Memorandum or the Final Offering Memorandum,
or any amendment or supplement to either such document), including exhibits
thereto and any documents incorporated therein by reference, which has been
prepared and delivered by the Company to the Initial Purchasers, in the case of
the Preliminary Offering Memorandum prior to the Applicable Time, in connection
with their solicitation of purchases of, or offering of, the Securities. The
Company will prepare a final term sheet reflecting the final terms of the
Securities, in the form set forth in Schedule B hereto (the “Final Term Sheet”),
and will deliver such Final Term Sheet to the Initial Purchasers prior to the
Applicable Time in connection with their solicitation of purchases of, or
offering of, the Securities. The Company agrees that, unless it obtains the
prior written consent of the Representatives, it will not make any offer
relating to the Securities by any written materials other than the Offering
Memorandum and the Issuer Written Information. “Issuer Written Information”
means (i) any writing intended for general distribution to investors as
evidenced by its being specified in Schedule C hereto, including the Final Term
Sheet, and (ii) any “road show” that is a “written communication” within the
meaning of the 1933 Act. “General Disclosure Package” means the Preliminary
Offering Memorandum and any Issuer Written Information specified on Schedule C
hereto and issued at or prior to 8:00 A.M., New York City time, on September 5,
2014 or such other time as agreed by the Company and Merrill Lynch (such date
and time, the “Applicable Time”).

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Offering
Memorandum (or other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information which
are incorporated by reference in the Offering Memorandum; and all references in
this Agreement to amendments or supplements to the Offering Memorandum shall be
deemed to mean and include the filing of any document under the Securities
Exchange Act of 1934 (the “1934 Act”) which is incorporated by reference in the
Offering Memorandum.

SECTION 1. Representations and Warranties.

(a) Representations and Warranties by the Company. The Company represents and
warrants to each Initial Purchaser as of the date hereof, the Applicable Time,
the Closing Time and any Date of Delivery (as defined below), and agrees with
each Initial Purchaser, as follows:

(i) General Disclosure Package; Rule 144A Eligibility. The Company hereby
confirms that it has authorized the use of the General Disclosure Package,
including the Preliminary Offering Memorandum and the Final Term Sheet, and the
Final Offering Memorandum in connection with the offer and sale of the
Securities by the Initial Purchasers. The Securities are eligible for resale
pursuant to Rule 144A and will not be, at the Closing Time, of the same class as
securities of the Company listed on a national securities exchange registered
under Section 6 of the 1934 Act, or quoted in a U.S. automated interdealer
quotation system.

(ii) No Registration Required; No General Solicitation. Subject to compliance by
the Initial Purchasers with the representations and warranties of the Initial
Purchasers and the procedures set forth in Section 6 hereof, it is not necessary
in connection with the offer, sale and delivery of the offered Securities to the
Initial Purchasers and to each Subsequent Purchaser who

 

2



--------------------------------------------------------------------------------

purchases the Securities from the Initial Purchaser in the initial resale of
such Securities by the Initial Purchaser in the manner contemplated by this
Agreement, the General Disclosure Package and the Final Offering Memorandum to
register the Securities under the 1933 Act or to qualify the Indenture under the
Trust Indenture Act of 1939, as amended (the “1939 Act”). None of the Company,
its Affiliates or any person acting on its or any of their behalf (other than
the Initial Purchasers, as to whom the Company makes no representation) has
engaged, in connection with the offering of the offered Securities, in any form
of general solicitation or general advertising within the meaning of Rule 502(c)
under the 1933 Act Regulations.

(iii) Accurate Disclosure. As of the Applicable Time, neither (A) the General
Disclosure Package nor (B) any Issuer Written Information, when considered
together with the General Disclosure Package, included, includes or will include
an untrue statement of a material fact or omitted, omits or will omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The Final Offering
Memorandum, as of its date, at the Closing Time or at any Date of Delivery, did
not, does not and will not contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
The documents incorporated or deemed to be incorporated by reference in the
General Disclosure Package and the Final Offering Memorandum, when such
documents incorporated by reference were filed with the Commission, when read
together with the other information in the General Disclosure Package or the
Final Offering Memorandum, as the case may be, did not, does not and will not
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

The representations and warranties in this subsection shall not apply to
statements in or omissions from the General Disclosure Package or the Final
Offering Memorandum made in reliance upon and in conformity with written
information furnished to the Company by any Initial Purchaser through Merrill
Lynch expressly for use therein. For purposes of this Agreement, the only
information so furnished shall be the information in the first paragraph under
the heading “Plan of Distribution–Price Stabilization, Short Positions” in the
Offering Memorandum (collectively, the “Initial Purchaser Information”).

(iv) Incorporation of Documents by Reference. The documents incorporated or
deemed to be incorporated by reference in the Offering Memorandum at the time
they were or hereafter are filed with the Commission, complied and will comply
in all material respects with the requirements of the 1934 Act and the rules and
regulations of the Commission under the 1934 Act (the “1934 Act Regulations”).

(v) Independent Accountants. The accountants who certified the financial
statements and supporting schedules included in the Offering Memorandum are
independent public accountants with respect to the Company and its consolidated
subsidiaries as required by the 1933 Act, the 1933 Act Regulations, the 1934
Act, the 1934 Act Regulations and the Public Company Accounting Oversight Board.

(vi) Financial Statements; Non-GAAP Financial Measures. The financial statements
included or incorporated by reference in the General Disclosure Package and the
Final Offering Memorandum, together with the related schedules and notes,
present fairly, in all material respects, the financial position of the Company
and its consolidated subsidiaries at the dates indicated and the statement of
operations, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries for the periods specified; said financial statements
have been

 

3



--------------------------------------------------------------------------------

prepared in conformity with U.S. generally accepted accounting principles
(“GAAP”), in all material respects, applied on a consistent basis throughout the
periods involved. The supporting schedules, if any, present fairly in accordance
with GAAP the information required to be stated therein, in all material
respects. The selected financial data and the summary financial information
included in the Offering Memorandum present fairly, in all material respects,
the information shown therein and have been compiled on a basis consistent with
that of the audited financial statements included therein. No historical or pro
forma financial statements or supporting schedules are required to be included
or incorporated by reference in the Offering Memorandum under the 1933 Act or
the 1933 Act Regulations. All disclosures contained in the General Disclosure
Package or the Final Offering Memorandum, or incorporated by reference therein,
regarding “non-GAAP financial measures” (as such term is defined by the rules
and regulations of the Commission) comply with Regulation G of the 1934 Act and
Item 10 of Regulation S-K of the 1933 Act, to the extent applicable. The
interactive data in eXtensible Business Reporting Language incorporated by
reference in the General Disclosure Package and the Final Offering Memorandum
fairly presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

(vii) No Material Adverse Change in Business. Except as otherwise stated
therein, since the respective dates as of which information is given in the
General Disclosure Package or the Final Offering Memorandum, (A) there has been
no material adverse change in the condition, financial or otherwise, or in the
earnings, business affairs or business prospects of the Company and its
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business (a “Material Adverse Effect”), (B) there have been
no transactions entered into by the Company or any of its subsidiaries, other
than those in the ordinary course of business, which are material with respect
to the Company and its subsidiaries considered as one enterprise, and (C) there
has been no dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock.

(viii) Good Standing of the Company. The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware and has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the General Disclosure
Package and the Final Offering Memorandum and to enter into and perform its
obligations under this Agreement; and the Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not reasonably be expected
to result in a Material Adverse Effect.

(ix) Good Standing of Subsidiaries. Each “significant subsidiary” of the Company
(as such term is defined in Rule 1-02 of Regulation S-X) (each, a “Subsidiary”
and, collectively, the “Subsidiaries”) has been duly organized and is validly
existing in good standing under the laws of the jurisdiction of its
incorporation or organization, has corporate or similar power and authority to
own, lease and operate its properties and to conduct its business as described
in the General Disclosure Package and the Final Offering Memorandum and is duly
qualified to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure to so
qualify or to be in good standing would not reasonably be expected to result in
a Material Adverse Effect. Except as otherwise disclosed in the General
Disclosure Package and the Final Offering Memorandum, all of the issued and
outstanding capital stock of each Subsidiary has been duly authorized and
validly issued, is fully paid and non-assessable and

 

4



--------------------------------------------------------------------------------

is owned by the Company, directly or through subsidiaries, free and clear of any
security interest, mortgage, pledge, lien, encumbrance, claim or equity. None of
the outstanding shares of capital stock of any Subsidiary was issued in
violation of the preemptive or similar rights of any securityholder of such
Subsidiary. The Company does not own or control, directly or indirectly, any
corporation, association or other entity other than the subsidiaries listed in
Exhibit 21 to the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2013.

(x) Capitalization. The authorized, issued and outstanding shares of capital
stock of the Company are as set forth in the General Disclosure Package and the
Final Offering Memorandum in the column entitled “Actual” under the caption
“Capitalization” (except for subsequent issuances, if any, pursuant to this
Agreement, pursuant to reservations, agreements or employee benefit plans
referred to in the General Disclosure Package and the Final Offering Memorandum
or pursuant to the exercise of convertible securities or options referred to in
the General Disclosure Package and the Final Offering Memorandum).

(xi) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.

(xii) Authorization of the Indenture. The Indenture has been duly authorized by
the Company and, when duly executed and delivered by the Company and the
Trustee, will constitute a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law).

(xiii) Authorization of the Securities and the Common Stock. The Securities have
been duly authorized and, at the Closing Time, will have been duly executed by
the Company and, when authenticated, issued and delivered in the manner provided
for in the Indenture and delivered against payment of the purchase price
therefor as provided in this Agreement, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally and except as enforcement thereof is subject to
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law), and will be in the form contemplated by, and
entitled to the benefits of, the Indenture. The shares of Common Stock issuable
upon conversion of the Securities have been duly authorized and reserved for
issuance upon such conversion by all necessary corporate action and such shares,
when issued upon such conversion, will be validly issued and will be fully paid
and non-assessable; no holder of such shares will be subject to personal
liability by reason of being such a holder; and the issuance of such shares upon
such conversion will not be subject to the preemptive or other similar rights of
any securityholder of the Company.

(xiv) Description of the Securities, the Common Stock and the Indenture. The
Securities and the Indenture will conform in all material respects to the
respective statements relating thereto contained in the General Disclosure
Package and the Final Offering Memorandum. The Common Stock conforms in all
material respects to all statements relating thereto contained or incorporated
by reference in the General Disclosure Package and the Final Offering Memorandum
and such description conforms to the rights set forth in the instruments
defining the same.

 

5



--------------------------------------------------------------------------------

(xv) Registration Rights. There are no persons with registration rights or other
similar rights to have any securities registered for sale or sold by the Company
under the 1933 Act.

(xvi) Absence of Violations, Defaults and Conflicts. Neither the Company nor any
of its subsidiaries is (A) in violation of its charter, by-laws or similar
organizational document, (B) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which it or any of them may be bound or to which any of the
properties or assets of the Company or any subsidiary is subject (collectively,
“Agreements and Instruments”), except for such defaults that would not, singly
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, or (C) in violation of any law, statute, rule, regulation, judgment,
order, writ or decree of any arbitrator, court, governmental body, regulatory
body, administrative agency or other authority, body or agency having
jurisdiction over the Company or any of its subsidiaries or any of their
respective properties, assets or operations (each, a “Governmental Entity”),
except for such violations that would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated herein and in the General Disclosure Package and the
Final Offering Memorandum (including the issuance and sale of the Securities and
the use of the proceeds from the sale of the Securities as described therein
under the caption “Use of Proceeds”) and compliance by the Company with its
obligations hereunder have been duly authorized by all necessary corporate
action and do not and will not, whether with or without the giving of notice or
passage of time or both, conflict with or constitute a breach of, or default or
Repayment Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any properties or assets of
the Company or any subsidiary pursuant to, the Agreements and Instruments
(except for such conflicts, breaches, defaults or Repayment Events or liens,
charges or encumbrances that would not, singly or in the aggregate, reasonably
be expected to result in a Material Adverse Effect); nor will such action result
in any violation of (i) the provisions of the charter, by-laws or similar
organizational document of the Company or any of its subsidiaries or (ii) any
law, statute, rule, regulation, judgment, order, writ or decree of any
Governmental Entity, except, in the case of this clause (ii), for such
violations of any law, statute, rule, regulation, judgment, order, writ or
decree (other than (x) federal securities laws, regulations and rules and
(y) judgments, orders, writs or decrees thereunder) as would not, singly or in
the aggregate, reasonably be expected to result in a Material Adverse Effect. As
used herein, a “Repayment Event” means any event or condition which gives the
holder of any note, debenture or other evidence of indebtedness (or any person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a portion of such indebtedness by the Company or any of
its subsidiaries.

(xvii) Absence of Labor Dispute. No labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or any subsidiary’s principal
suppliers, manufacturers, customers or contractors, which, in either case, would
reasonably be expected to result in a Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

(xviii) Absence of Proceedings. Except as disclosed in the General Disclosure
Package and the Final Offering Memorandum, there is no action, suit, proceeding,
inquiry or investigation before or brought by any Governmental Entity now
pending or, to the knowledge of the Company, threatened, against or affecting
the Company or any of its subsidiaries, which would, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, or which would,
singly or in the aggregate, reasonably be expected to materially and adversely
affect their respective properties or assets or the consummation of the
transactions contemplated in this Agreement or the performance by the Company of
its obligations hereunder; and the aggregate of all pending legal or
governmental proceedings to which the Company or any such subsidiary is a party
or of which any of their respective properties or assets is the subject which
are not described in the General Disclosure Package and the Final Offering
Memorandum, including ordinary routine litigation incidental to the business,
would not, singly or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

(xix) Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Company
of its obligations hereunder, in connection with the offering, issuance or sale
of the Securities hereunder or the consummation of the transactions contemplated
by this Agreement or for the due execution, delivery and performance of the
Indenture, except (A) such as have been already obtained, (B) such as may be
required under the securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions or other non-U.S. laws applicable to the purchase of the
Securities outside the United States in connection with the transactions
contemplated hereby, (C) the filing of a current report on Form 8-K with the
Commission under the 1934 Act regarding the transactions contemplated hereby,
which the Company covenants it will timely file under the 1934 Act or (D) those
the failure to obtain would not, singly or in the aggregate, reasonably be
expected to (i) result in a Material Adverse Effect or (ii) materially and
adversely affect the consummation of the transactions contemplated in this
Agreement or the performance by the Company of its obligations hereunder.

(xx) Possession of Licenses and Permits. Except as would not, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Company and its subsidiaries possess such permits, licenses, approvals, consents
and other authorizations (collectively, “Governmental Licenses”) issued by the
appropriate Governmental Entities necessary to conduct the business now operated
by them. The Company and its subsidiaries are in compliance with the terms and
conditions of all Governmental Licenses, except where the failure so to comply
would not, singly or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. All of the Governmental Licenses are valid and in full
force and effect, except when the invalidity of such Governmental Licenses or
the failure of such Governmental Licenses to be in full force and effect would
not, singly or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any of its subsidiaries has received any
notice of proceedings relating to the revocation or modification of any
Governmental Licenses which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to result
in a Material Adverse Effect.

(xxi) Title to Property. The Company and its subsidiaries do not own any real
property. The Company and its subsidiaries have good title to all other
properties owned by them, in each case, free and clear of all mortgages,
pledges, liens, security interests, claims, restrictions or encumbrances of any
kind except such as (A) are described in the General Disclosure Package and the
Final Offering Memorandum or (B) do not, singly or in the aggregate, materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company or any of its
subsidiaries; and all of the leases and subleases material to the business of
the Company and its subsidiaries, considered as one enterprise, and under which
the Company or any of its subsidiaries holds properties described in the General
Disclosure Package and the Final Offering Memorandum, are

 

7



--------------------------------------------------------------------------------

in full force and effect; and neither the Company nor any such subsidiary has
any notice of any claim of any sort that has been asserted by anyone adverse to
the rights of the Company or any subsidiary under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company or such
subsidiary to the continued possession of the leased or subleased premises under
any such lease or sublease except for any claims which would not, singly or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

(xxii) Possession of Intellectual Property. The Company and its subsidiaries own
or possess, or can acquire on reasonable terms, patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business currently operated by them, except where such failure to own or
possess, or such inability to acquire on reasonable terms, would not, singly or
in the aggregate, reasonably be expected to result in a Material Adverse Effect;
and neither the Company nor any of its subsidiaries has received any notice or
is otherwise aware of any infringement of or conflict with asserted rights of
others with respect to any Intellectual Property or of any facts or
circumstances which would render any Intellectual Property invalid or inadequate
to protect the interest of the Company or any of its subsidiaries therein, and
which infringement or conflict (if the subject of any unfavorable decision,
ruling or finding) or invalidity or inadequacy, singly or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect.

(xxiii) Environmental Laws. Except as described in the General Disclosure
Package and the Final Offering Memorandum or would not, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
(A) neither the Company nor any of its subsidiaries is in violation of any
applicable federal, state, local or foreign statute, law, rule, regulation,
ordinance, code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products, asbestos-containing materials or
mold (collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (B) the Company and
its subsidiaries have all permits, authorizations and approvals required under
any applicable Environmental Laws and are each in compliance with their
requirements, (C) there are no pending or, to the knowledge of the Company,
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any applicable Environmental Law
against the Company or any of its subsidiaries and (D) there are no events or
circumstances that would reasonably be expected to form the basis of an order
for clean-up or remediation, or an action, suit or proceeding by any private
party or Governmental Entity, against or affecting the Company or any of its
subsidiaries relating to Hazardous Materials or any applicable Environmental
Laws.

(xxiv) Accounting Controls and Disclosure Controls. The Company and each of its
subsidiaries maintain effective internal control over financial reporting (as
defined under Rule 13-a15 and 15d-15 under the 1934 Act Regulations) and a
system of internal accounting controls sufficient to provide reasonable
assurances that (A) transactions are executed in accordance with management’s
general or specific authorization; (B) transactions are recorded as necessary to
permit preparation of financial statements in conformity with GAAP and to
maintain

 

8



--------------------------------------------------------------------------------

accountability for assets; (C) access to assets is permitted only in accordance
with management’s general or specific authorization; (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences; and
(E) the interactive data in eXtensible Business Reporting Language incorporated
by reference in the General Disclosure Package and the Final Offering Memorandum
fairly presents the information called for in all material respects and is
prepared in accordance with the Commission’s rules and guidelines applicable
thereto. Except as described in the General Disclosure Package and the Final
Offering Memorandum, since the end of the Company’s most recent audited fiscal
year, there has been (1) no material weakness in the Company’s internal control
over financial reporting (whether or not remediated) and (2) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting. The Company and each of its subsidiaries
maintain an effective system of disclosure controls and procedures (as defined
in Rule 13a-15 and Rule 15d-15 under the 1934 Act Regulations) that are designed
to ensure that information required to be disclosed by the Company in the
reports that it files or submits under the 1934 Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms, and is accumulated and communicated to the Company’s
management, including its principal executive officer or officers and principal
financial officer or officers, as appropriate, to allow timely decisions
regarding disclosure.

(xxv) Compliance with the Sarbanes-Oxley Act. There is and, since January 1,
2010, has been, no failure on the part of the Company or, to the knowledge of
the Company, any of the Company’s directors or officers, in their capacities as
such, to comply with any provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith, including Section 402
related to loans and Sections 302 and 906 related to certifications.

(xxvi) Payment of Taxes. All United States federal income tax returns of the
Company and its subsidiaries required by law to be filed have been filed and all
taxes shown by such returns or otherwise assessed, which are due and payable,
have been paid, except assessments against which appeals have been or will be
promptly taken and as to which adequate reserves have been provided. The United
States federal income tax returns of the Company through the fiscal year ended
December 31, 2012 have been settled and no assessment in connection therewith
has been made against the Company. The Company and its subsidiaries have filed
all other tax returns that are required to have been filed by them pursuant to
applicable foreign, state, local or other law except insofar as the failure to
file such returns would not reasonably be expected to result in a Material
Adverse Effect, and has paid all taxes shown by such returns or pursuant to any
assessment received by the Company and its subsidiaries, except for such taxes,
if any, as are being contested in good faith and as to which adequate reserves
have been established by the Company. The charges, accruals and reserves on the
books of the Company in respect of any income and corporation tax liability for
any years not finally determined are adequate to meet any assessments or
re-assessments for additional income tax for any years not finally determined,
except to the extent of any inadequacy that would not reasonably be expected to
result in a Material Adverse Effect.

(xxvii) Insurance. The Company and its subsidiaries carry or are entitled to the
benefits of insurance, with insurers that the Company reasonably believes are
financially sound and reputable, in such amounts and covering such risks as is
generally maintained by companies of established repute engaged in the same or
similar business, and all such insurance is in full force and effect. The
Company has no reason to believe that it or any of its subsidiaries will not be
able (A) to renew its existing insurance coverage as and when such policies
expire or (B) to obtain comparable coverage from similar institutions as may be
necessary or appropriate to

 

9



--------------------------------------------------------------------------------

conduct its business as now conducted and at a cost that would not result in a
Material Adverse Change. Neither of the Company nor any of its subsidiaries has
been denied any insurance coverage which it has sought or for which it has
applied, except for such denials that would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

(xxviii) Investment Company Act. The Company is not required, and upon the
issuance and sale of the Securities as herein contemplated and the application
of the net proceeds therefrom as described in the General Disclosure Package and
the Final Offering Memorandum will not be required, to register as an
“investment company” under the Investment Company Act of 1940, as amended (the
“1940 Act”).

(xxix) Absence of Manipulation. Neither the Company nor any Affiliate of the
Company has taken, nor will the Company or any Affiliate take, directly or
indirectly, any action which is designed, or would be expected, to cause or
result in, or which constitutes, the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of the
Securities or to result in a violation of Regulation M under the 1934 Act.

(xxx) Foreign Corrupt Practices Act and Unlawful Payments. None of the Company,
any of its subsidiaries or, to the knowledge of the Company, any director,
officer, agent, employee, affiliate or other person acting on behalf of the
Company or any of its subsidiaries (i) has used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA and the Company and, to
the knowledge of the Company, its affiliates have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith; (iii) has violated or is in violation of
any applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions, or
committed an offence under the Bribery Act 2010 of the United Kingdom, or any
other applicable anti-bribery or anti-corruption law; or (iv) has made, offered,
agreed, requested or taken an act in furtherance of any unlawful bribe or other
unlawful benefit, including, without limitation, any rebate, payoff, influence
payment, kickback or other unlawful or improper payment or benefit. The Company
and its subsidiaries have instituted, maintain and enforce, and will continue to
maintain and enforce, policies and procedures designed to promote and ensure
compliance with all applicable anti-bribery and anti-corruption laws.

(xxxi) Money Laundering Laws. The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any Governmental Entity (collectively, the “Money Laundering Laws”); and no
action, suit or proceeding by or before any Governmental Entity involving the
Company or any of its subsidiaries with respect to the Money Laundering Laws is
pending or, to the best knowledge of the Company, threatened.

 

10



--------------------------------------------------------------------------------

(xxxii) OFAC. None of the Company, any of its subsidiaries or, to the knowledge
of the Company, any director, officer, agent, employee, affiliate or
representative of the Company or any of its subsidiaries is an individual or
entity (“Person”) currently the subject or target of any sanctions administered
or enforced by the United States Government (including, without limitation, the
U.S. Department of the Treasury’s Office of Foreign Assets Control and the U.S.
Department of State and including, without limitation, the designation as a
“specially designated national” or a “blocked person”), the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority (collectively, “Sanctions”), nor is the Company or any of
its subsidiaries located, organized or resident in a country or territory that
is the subject of Sanctions, including, without limitation, Cuba, Burma
(Myanmar), Iran, North Korea, Sudan and Syria (each, a “Sanctioned Country”);
and the Company will not directly or indirectly use the proceeds of the sale of
the Securities, or lend, contribute or otherwise make available such proceeds to
any subsidiaries, joint venture partners or other Person, to fund any activities
of or business with any Person, or in any country or territory, that, at the
time of such funding, is the subject of Sanctions or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions. For the past five years, the Company and its subsidiaries have not
knowingly engaged in, are not now knowingly engaged in and will not engage in
any dealings or transactions with any person that at the time of the dealing or
transaction is or was the subject or the target of Sanctions or with any
Sanctioned Country.

(xxxiii) Lending Relationship. Except as disclosed in the General Disclosure
Package and the Final Offering Memorandum, the Company (i) does not have
any material lending or other relationship with any bank or lending affiliate of
any Initial Purchaser and (ii) does not intend to use any of the proceeds from
the sale of the Securities to repay any outstanding debt owed to any affiliate
of any Initial Purchaser.

(xxxiv) Statistical and Market-Related Data. Any statistical and market-related
data included in the General Disclosure Package or the Final Offering Memorandum
are based on or derived from sources that the Company believes to be reliable
and accurate and, to the extent required, the Company has obtained the written
consent to the use of such data from such sources and, to the extent required,
the Company has obtained the written consent to the use of such data from such
sources.

(b) Officer’s Certificates. Any certificate signed by any officer of the Company
or any of its subsidiaries delivered to the Representatives or to counsel for
the Initial Purchasers pursuant to this Agreement shall be deemed a
representation and warranty by the Company to each Initial Purchaser as to the
matters covered thereby.

SECTION 2. Sale and Delivery to Initial Purchasers; Closing.

(a) Initial Securities. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, the
Company agrees to sell to each Initial Purchaser, severally and not jointly, and
each Initial Purchaser, severally and not jointly, agrees to purchase from the
Company, at the price set forth in Schedule A, the aggregate principal amount of
Initial Securities set forth in Schedule A, plus any additional principal amount
of Initial Securities which such Initial Purchaser may become obligated to
purchase pursuant to the provisions of Section 11 hereof, subject to such
adjustments as Merrill Lynch in its discretion shall make to ensure that any
sales or purchases are in authorized denominations.

 

11



--------------------------------------------------------------------------------

(b) Option Securities. In addition, on the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Company hereby grants an option to the Initial Purchasers, severally
and not jointly, to purchase the Option Securities, at the price set forth in
Schedule A. The option hereby granted may be exercised in whole or in part from
time to time upon notice by the Representatives to the Company setting forth the
amount of Option Securities as to which the several Initial Purchasers are then
exercising the option and the time and date of payment and delivery for such
Option Securities. Any such time and date of delivery (a “Date of Delivery”)
shall be determined by the Representatives, but shall not be later than seven
full business days after the exercise of said option, nor in any event prior to
the Closing Time, and shall be within a period of thirteen (13) days beginning
from, and including, the date of the Closing Time. If the option is exercised as
to all or any portion of the Option Securities, each of the Initial Purchasers,
acting severally and not jointly, will purchase that proportion of the total
principal amount of Option Securities then being purchased which the number of
Initial Securities set forth in Schedule A opposite the name of such Initial
Purchaser bears to the total principal amount of Initial Securities, subject in
each case to such adjustments as Merrill Lynch in its discretion shall make to
ensure that any sales or purchases are in authorized denominations.

(c) Payment. Payment of the purchase price for, and delivery of the Initial
Securities (which will be represented by one or more definitive global
Securities in book-entry form that will be deposited by or on behalf of the
Company with DTCC (as defined below) or its designated custodian) shall be made
at the offices of Latham & Watkins LLP at 885 Third Avenue, New York, New York
10022, or at such other place as shall be agreed upon by the Representatives and
the Company, at 9:00 A.M. (New York City time) on the third (fourth, if the
pricing occurs after 4:30 P.M. (New York City time) on any given day) business
day after the date hereof (unless postponed in accordance with the provisions of
Section 11), or such other time not later than ten business days after such date
as shall be agreed upon by the Representatives and the Company (such time and
date of payment and delivery being herein called “Closing Time”).

In addition, in the event that any or all of the Option Securities are purchased
by the Initial Purchasers, payment of the purchase price for, and delivery such
Option Securities (which will be represented by one or more definitive global
Securities in book-entry form that will be deposited by or on behalf of the
Company with DTCC (as defined below) or its designated custodian) shall be made
at the above-mentioned offices, or at such other place as shall be agreed upon
by the Representatives and the Company, on each Date of Delivery as specified in
the notice from Merrill Lynch to the Company.

Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery to the
Representatives for the respective accounts of the Initial Purchasers of
certificates for the Securities to be purchased by them. It is understood that
each Initial Purchaser has authorized the Representatives, for its account, to
accept delivery of, receipt for, and make payment of the purchase price for, the
Initial Securities and the Option Securities, if any, which it has agreed to
purchase. Merrill Lynch, individually and not as Representatives, may (but shall
not be obligated to) make payment of the purchase price for the Initial
Securities or the Option Securities, if any, to be purchased by any Initial
Purchaser whose funds have not been received by the Closing Time or the relevant
Date of Delivery, as the case may be, but such payment shall not relieve such
Initial Purchaser from its obligations hereunder.

SECTION 3. Covenants of the Company. The Company covenants with each Initial
Purchaser as follows:

(a) Delivery of Offering Memorandum. The Company has delivered to each Initial
Purchaser, without charge, as many copies of the Preliminary Offering Memorandum
(as amended or supplemented) thereto and documents incorporated by reference
therein as such Initial Purchaser

 

12



--------------------------------------------------------------------------------

reasonably requested, and the Company hereby consents to the use of such copies.
The Company will furnish to each Initial Purchaser, without charge, such number
of copies of the Final Offering Memorandum thereto and documents incorporated by
reference therein as such Initial Purchaser may reasonably request.

(b) Notice and Effect of Material Events. If at any time prior to the completion
of resales of the Securities by the Initial Purchasers, any event shall occur or
condition shall exist as a result of which it is necessary, in the reasonable
opinion of counsel for the Initial Purchasers or for the Company, to amend or
supplement the General Disclosure Package or the Final Offering Memorandum in
order that the General Disclosure Package or the Final Offering Memorandum, as
the case may be, will not include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein
not misleading in the light of the circumstances existing at the time it is
delivered to a Subsequent Purchaser, the Company will promptly (A) give the
Representatives notice of such event and (B) prepare any amendment or supplement
as may be necessary to correct such statement or omission and, a reasonable
amount of time prior to any proposed use or distribution, furnish the
Representatives with copies of any such amendment or supplement; provided that
the Company shall not use or distribute any such amendment or supplement to
which the Representatives or counsel for the Initial Purchasers shall object.
The Company will furnish to the Initial Purchasers such number of copies of such
amendment or supplement as the Initial Purchasers may reasonably request.

(c) Reporting Requirements. Until the completion of the initial resales of the
Securities by the Initial Purchasers, the Company will file all documents
required to be filed with the Commission pursuant to the 1934 Act within the
time periods required by the 1934 Act and the 1934 Act Regulations. The Company
has given the Representatives notice of any filings made pursuant to the 1934
Act or 1934 Act Regulations within 48 hours prior to the Applicable Time; the
Company will give the Representatives notice of its intention to make any such
filing from the Applicable Time to the Closing Time and will furnish the
Representatives with copies of any such documents a reasonable amount of time
prior to such proposed filing, as the case may be, and will not file or use any
such document to which the Representatives or counsel for the Initial Purchasers
shall reasonably object.

(d) Blue Sky Qualifications. The Company will use its best efforts, in
cooperation with the Initial Purchasers, to qualify the Securities for offering
and sale under the applicable securities laws of such states and other
jurisdictions (domestic or foreign) as the Representatives may designate and to
maintain such qualifications in effect so long as required to complete the
distribution of the Securities; provided, however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.

(e) Use of Proceeds. The Company will use the net proceeds received by it from
the sale of the Securities in the manner specified in the General Disclosure
Package and the Final Offering Memorandum under “Use of Proceeds.”

(f) DTCC. The Company will cooperate with the Initial Purchasers and use its
reasonable efforts to permit the offered Securities to be eligible for clearance
and settlement through the facilities of The Depository Trust & Clearing
Corporation (“DTCC”).

(g) Listing. For so long as the Company’s Common Stock is then listed on the
Nasdaq Global Select Market, the Company will use its best efforts to effect and
maintain the listing of the Common Stock issuable upon conversion of the
Securities on the Nasdaq Global Select Market.

 

13



--------------------------------------------------------------------------------

(h) Restriction on Sale of Securities. During a period of 60 days from the date
of the Final Offering Memorandum, the Company will not, without the prior
written consent of Merrill Lynch and J.P. Morgan, (i) directly or indirectly,
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or otherwise transfer or dispose of any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock or
file any registration statement under the 1933 Act with respect to any of the
foregoing or (ii) enter into any swap or any other agreement or any transaction
that transfers, in whole or in part, directly or indirectly, the economic
consequence of ownership of the Common Stock, whether any such swap or
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or such other securities, in cash or otherwise. The foregoing
sentence shall not apply to (A) the Securities to be sold hereunder, (B) any
shares of Common Stock issued by the Company upon the exercise of an option or
warrant or the conversion of a security outstanding on the date hereof and
referred to in the General Disclosure Package and the Final Offering Memorandum
or (C) any shares of Common Stock issued, options to purchase Common Stock
granted or other equity incentive awards granted pursuant to existing employee
benefit plans of the Company referred to in the General Disclosure Package and
the Final Offering Memorandum, and any shares of Common Stock issued in respect
of such awards.

SECTION 4. Payment of Expenses.

(a) Expenses. The Company will pay or cause to be paid all expenses incident to
the performance of their obligations under this Agreement, including
(i) preparation, issuance and delivery of the Securities to the Initial
Purchasers and the Common Stock issuable upon conversion thereof and any charges
of DTCC in connection therewith, (ii) the fees and disbursements of the
Company’s counsel, accountants and other advisors, (iii) the qualification of
the Securities under securities laws in accordance with the provisions of
Section 3(d) hereof, including filing fees and the reasonable fees and
disbursements of counsel for the Initial Purchasers in connection therewith and
in connection with the preparation of the Blue Sky Survey and any supplement
thereto in the amount of $10,000, (iv) the preparation, printing and delivery to
the Initial Purchasers of copies of each Preliminary Offering Memorandum, any
Issuer Written Information, the Final Term Sheet and the Final Offering
Memorandum and any amendments or supplements thereto and any costs associated
with electronic delivery of any of the foregoing by the Initial Purchasers to
investors, (v) all fees and expenses of the Trustee and any expenses of any
transfer agent or registrar for the Securities or the Common Stock issuable upon
conversion of the Securities, (vi) the costs and expenses of the Company
relating to investor presentations on any “road show” undertaken in connection
with the marketing of the Securities, including without limitation, expenses
associated with the production of road show slides and graphics, fees and
expenses of any consultants engaged by the Company in connection with the road
show presentations, travel and lodging expenses of the representatives and
officers of the Company and any such consultants, and the cost of aircraft and
other transportation chartered by the Company in connection with the road show,
(vii) the fees and expenses incurred in connection with the listing of the
Common Stock issuable upon conversion of the Securities on the Nasdaq Global
Select Market and (viii) the costs and expenses (including, without limitation,
any damages or other amounts payable in connection with legal or contractual
liability) associated with the reforming of any contracts for sale of the
Securities made by the Initial Purchasers caused by a breach of the
representation contained in the first sentence of Section 1(a)(iii).

(b) Termination of Agreement. If this Agreement is terminated by the
Representatives in accordance with the provisions of Section 5, Section 10(a)(i)
or (iii) or Section 11 hereof, the Company shall reimburse the Initial
Purchasers for all of their reasonable, documented out-of-pocket expenses,
including the reasonable fees and disbursements of counsel for the Initial
Purchasers.

 

14



--------------------------------------------------------------------------------

SECTION 5. Conditions of Initial Purchasers’ Obligations. The obligations of the
several Initial Purchasers hereunder are subject to the accuracy of the
representations and warranties of the Company contained herein or in
certificates of any officer of the Company or any of its subsidiaries, to the
performance by the Company of its covenants and other obligations hereunder, and
to the following further conditions:

(a) Opinion of Counsel for Company. At the Closing Time, the Representatives
shall have received the favorable opinion and negative assurance letter, each
dated the Closing Time, of McDermott Will & Emery LLP, counsel for the Company,
in form and substance satisfactory to counsel for the Initial Purchasers,
together with signed or reproduced copies of such letters for each of the other
Initial Purchasers, to the effect set forth in Exhibits A-1 and A-2,
respectively, hereto and to such further effect as counsel to the Initial
Purchasers may reasonably request.

(b) Opinion of Counsel for Initial Purchasers. At the Closing Time, the
Representatives shall have received the favorable opinion, dated the Closing
Time, of Latham & Watkins LLP, counsel for the Initial Purchasers, together with
signed or reproduced copies of such letter for each of the other Initial
Purchasers in form and substance satisfactory to the Representatives. In giving
such opinion such counsel may rely, as to all matters governed by the laws of
jurisdictions other than the law of the State of New York, the General
Corporation Law of the State of Delaware and the federal securities laws of the
United States, upon the opinions of counsel satisfactory to the Representatives.
Such counsel may also state that, insofar as such opinion involves factual
matters, they have relied, to the extent they deem proper, upon certificates of
officers and other representatives of the Company and its subsidiaries and
certificates of public officials.

(c) Officers’ Certificate. At the Closing Time, there shall not have been, since
the date hereof or since the respective dates as of which information is given
in the General Disclosure Package or the Final Offering Memorandum, any material
adverse change in the condition, financial or otherwise, or in the earnings,
business affairs or business prospects of the Company and its subsidiaries
considered as one enterprise, whether or not arising in the ordinary course of
business, and the Representatives shall have received a certificate of the Chief
Executive Officer of the Company and of the chief financial or chief accounting
officer of the Company, dated the Closing Time, to the effect that (i) there has
been no such material adverse change, (ii) the representations and warranties of
the Company in this Agreement are true and correct with the same force and
effect as though expressly made at and as of the Closing Time and (iii) the
Company has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied at or prior to the Closing Time.

(d) Accountant’s Comfort Letter. At the time of the execution of this Agreement,
the Representatives shall have received from PricewaterhouseCoopers LLP a
letter, dated such date, in form and substance satisfactory to the
Representatives, together with signed or reproduced copies of such letter for
each of the other Initial Purchasers containing statements and information of
the type ordinarily included in accountants’ “comfort letters” to underwriters
with respect to the financial statements and certain financial information
contained in the Offering Memorandum.

(e) Bring-down Comfort Letter. At the Closing Time, the Representatives shall
have received from PricewaterhouseCoopers LLP a letter, dated as of the Closing
Time, to the effect that they reaffirm the statements made in the letter
furnished pursuant to subsection (d) of this Section, except that the specified
date referred to shall be a date not more than three business days prior to the
Closing Time.

(f) Listing. The Company shall have timely filed a Notification of Listing of
Additional Shares with the Nasdaq Stock Market for the listing of the Common
Stock issuable upon conversion of the Securities and shall have received no
objection thereto from The Nasdaq Stock Market.

 

15



--------------------------------------------------------------------------------

(g) Lock-up Agreements. At the date of this Agreement, the Representatives shall
have received an agreement substantially in the form of Exhibit B hereto signed
by the persons listed on Schedule D hereto.

(h) Ratings. Neither the Company nor its subsidiaries have any debt securities
or preferred stock that are rated by any “nationally recognized statistical
rating agency” (as that term is defined under Section 3(a)(62) of the 1934 Act).

(i) Conditions to Purchase of Option Securities. In the event that the Initial
Purchasers exercise their option provided in Section 2(b) hereof to purchase all
or any portion of the Option Securities, the representations and warranties of
the Company contained herein and the statements in any certificates furnished by
the Company and any of its subsidiaries hereunder shall be true and correct as
of each Date of Delivery and, at the relevant Date of Delivery, the
Representatives shall have received:

(i) Officers’ Certificate. A certificate, dated such Date of Delivery, of the
Chief Executive Officer of the Company and of the chief financial or chief
accounting officer of the Company confirming that the certificate delivered at
the Closing Time pursuant to Section 5(c) hereof remains true and correct as of
such Date of Delivery.

(ii) Opinion of Counsel for Company. If requested by the Representatives, the
favorable opinion and negative assurance letter of McDermott Will & Emery LLP,
counsel for the Company, in form and substance satisfactory to counsel for the
Initial Purchasers, dated such Date of Delivery, relating to the Option
Securities to be purchased on such Date of Delivery and otherwise to the same
effect as the opinion and negative assurance letter required by Section 5(a)
hereof.

(iii) Opinion of Counsel for Initial Purchasers. If requested by the
Representatives, the favorable opinion of Latham & Watkins LLP, counsel for the
Initial Purchasers, dated such Date of Delivery, relating to the Option
Securities to be purchased on such Date of Delivery and otherwise to the same
effect as the opinion required by Section 5(b) hereof.

(iv) Bring-down Comfort Letter. If requested by the Representatives, a letter
from PricewaterhouseCoopers LLP, in form and substance satisfactory to the
Representatives and dated such Date of Delivery, substantially in the same form
and substance as the letter furnished to the Representatives pursuant to
Section 5(d) hereof, except that the “specified date” in the letter furnished
pursuant to this paragraph shall be a date not more than three business days
prior to such Date of Delivery.

(j) Additional Documents. At the Closing Time and at each Date of Delivery (if
any), counsel for the Initial Purchasers shall have been furnished with such
documents and opinions as they may reasonably require for the purpose of
enabling them to pass upon the issuance and sale of the Securities as herein
contemplated, or in order to evidence the accuracy of any of the representations
or warranties, or the fulfillment of any of the conditions, herein contained;
and all proceedings taken by the Company in connection with the issuance and
sale of the Securities as herein contemplated shall be reasonably satisfactory
in form and substance to the Representatives and counsel for the Initial
Purchasers.

(k) Termination of Agreement. If any condition specified in this Section shall
not have been fulfilled when and as required to be fulfilled, this Agreement,
or, in the case of any condition to the purchase of Option Securities on a Date
of Delivery which is after the Closing Time, the obligations of the several
Initial Purchasers to purchase the relevant Option Securities, may be terminated
by the

 

16



--------------------------------------------------------------------------------

Representatives by notice to the Company at any time at or prior to Closing Time
or such Date of Delivery, as the case may be, and such termination shall be
without liability of any party to any other party except as provided in
Section 4 and except that Sections 1, 7, 8, 9, 14, 15, 16 and 17 shall survive
any such termination and remain in full force and effect.

SECTION 6. Subsequent Offers and Resales of the Securities.

(a) Offer and Sale Procedures. Each of the Initial Purchasers and the Company
hereby establish and agree to observe the following procedures in connection
with the offer and sale of the Securities:

(i) Offers and Sales. Offers and sales of the Securities shall be made to such
persons and in such manner as is contemplated by the Offering Memorandum. Each
Initial Purchaser severally agrees that it will not offer, sell or deliver any
of the Securities in any jurisdiction outside the United States except under
circumstances that will result in compliance with the applicable laws thereof,
and that it will take at its own expense whatever action is required to permit
its purchase and resale of the Securities in such jurisdictions. The Company has
not entered into any contractual arrangement, other than this Agreement, with
respect to the distribution of the Securities or the Common Stock issuable upon
conversion of the Securities and the Company will not enter into any such
arrangement except as contemplated thereby.

(ii) No General Solicitation. No general solicitation or general advertising
(within the meaning of Rule 502(c) under the 1933 Act Regulations) will be used
in the United States in connection with the offering or sale of the Securities.

(iii) Legends. Each of the Securities will bear, to the extent applicable, the
legend contained in “Notice to Investors” in the General Disclosure Package and
the Final Offering Memorandum for the time period and upon the other terms
stated therein.

(iv) Minimum Principal Amount. No sale of the Securities to any one Subsequent
Purchaser will be for less than U.S. $1,000 principal amount and no Security
will be issued in a smaller principal amount.

(b) Covenants of the Company. The Company covenants with each Initial Purchaser
as follows:

(i) Integration. The Company agrees that it will not and will cause its
Affiliates not to, directly or indirectly, solicit any offer to buy, sell or
make any offer or sale of, or otherwise negotiate in respect of, securities of
the Company of any class if, as a result of the doctrine of “integration”
referred to in Rule 502 under the 1933 Act Regulations, such offer or sale would
render invalid (for the purpose of (i) the sale of the offered Securities by the
Company to the Initial Purchasers, (ii) the resale of the offered Securities by
the Initial Purchasers to Subsequent Purchasers or (iii) the resale of the
offered Securities by such Subsequent Purchasers to others) the exemption from
the registration requirements of the 1933 Act provided by Section 4(a)(2)
thereof or by Rule 144A thereunder or otherwise.

(ii) Rule 144A Information. The Company agrees that, in order to render the
offered Securities eligible for resale pursuant to Rule 144A, while any of the
offered Securities remain outstanding and are “restricted securities” within the
meaning of Rule 144(a)(3) under the 1933 Act, it will make available, upon
request, to any holder of offered Securities or prospective purchasers of
Securities the information specified in Rule 144A(d)(4), unless the Company
furnishes information to the Commission pursuant to Section 13 or 15(d) of the
1934 Act.

 

17



--------------------------------------------------------------------------------

(iii) Restriction on Repurchases. Until the expiration of one year after the
original issuance of the offered Securities, the Company will not, and will
cause its Affiliates not to, resell any offered Securities which are reacquired
by such persons which are “restricted securities” (as such term is defined under
Rule 144(a)(3)), whether as beneficial owner or otherwise (except as agent
acting as a securities broker on behalf of and for the account of customers in
the ordinary course of business in unsolicited broker’s transactions).

(c) Representations, Warranties and Agreements of the Initial Purchasers. Each
Initial Purchaser severally and not jointly represents and warrants to, and
agrees with, the Company that it is a Qualified Institutional Buyer and an
“accredited investor” within the meaning of Rule 501(a) under the 1933 Act
Regulations. Each Initial Purchaser understands that the offered Securities have
not been and will not be registered under the 1933 Act and may not be offered or
sold within the United States except pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the 1933 Act. Each
Initial Purchaser severally represents and agrees that it has not offered or
sold, and will not offer or sell, any offered Securities constituting part of
its allotment within the United States except in accordance with Rule 144A or
another applicable exemption from the registration requirements of the 1933 Act.
Accordingly, neither it nor any person acting on its behalf has made or will
make offers or sales of the Securities in the United States by means of any form
of general solicitation or general advertising (within the meaning of Regulation
D) in the United States. Each Initial Purchaser will take reasonable steps to
inform, and cause each of its affiliates (as such term is defined in Rule 501(b)
under the 1933 Act Regulations (each, an “Affiliate”)) to take reasonable steps
to inform, persons acquiring Securities from such Initial Purchaser or
Affiliate, as the case may be, in the United States that the Securities (A) have
not been and will not be registered under the 1933 Act, (B) are being sold to
them without registration under the 1933 Act in reliance on Rule 144A or in
accordance with another exemption from registration under the 1933 Act, as the
case may be, and (C) may not be offered, sold or otherwise transferred except
(1) to the Company, (2) outside the United States in accordance with
Regulation S or (3) inside the United States in accordance with (x) Rule 144A to
a person whom the seller reasonably believes is a Qualified Institutional Buyer
that is purchasing such Securities for its own account or for the account of a
Qualified Institutional Buyer to whom notice is given that the offer, sale or
transfer is being made in reliance on Rule 144A or (y) pursuant to another
available exemption from registration under the 1933 Act.

SECTION 7. Indemnification.

(a) Indemnification of Initial Purchasers. The Company agrees to indemnify and
hold harmless each Initial Purchaser, its Affiliates, its selling agents and
their respective officers and directors and each person, if any, who controls
any Initial Purchaser within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact included in any Preliminary Offering Memorandum, the Final
Offering Memorandum, the information contained in the Final Term Sheet, any
Issuer Written Information, any “road show” (as defined in Rule 433 under the
1933 Act) not constituting Issuer Written Information or any other information
used by or on behalf of the Company in connection with the offer or sale of the
Securities (or any amendment or supplement to the foregoing) or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

 

18



--------------------------------------------------------------------------------

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 7(d) below) any such settlement is effected
with the written consent of the Company; and

(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel chosen by Merrill Lynch), reasonably incurred in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under clauses (i) or (ii) above;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in any
Preliminary Offering Memorandum, the Final Offering Memorandum or the
information contained in the Final Term Sheet (or any amendment or supplement to
the foregoing) in reliance upon and in conformity with the Initial Purchaser
Information.

(b) Indemnification of Company, Directors and Officers. Each Initial Purchaser
severally agrees to indemnify and hold harmless the Company, its directors, its
officers and each person, if any, who controls the Company within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act, against any and all
loss, liability, claim, damage and expense described in the indemnity contained
in subsection (a) of this Section, as incurred, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions, made in any
Preliminary Offering Memorandum, the Final Offering Memorandum or the
information contained in the Final Term Sheet (or any amendment or supplement to
the foregoing) in reliance upon and in conformity with the Initial Purchaser
Information.

(c) Actions against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. In the case of parties indemnified pursuant to Section 7(a) above,
counsel to the indemnified parties shall be selected by Merrill Lynch, and, in
the case of parties indemnified pursuant to Section 7(b) above, counsel to the
indemnified parties shall be selected by the Company. In no event shall the
indemnifying parties be liable for fees and expenses of more than one counsel
(in addition to any local counsel) separate from their own counsel for all
indemnified parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances, unless the indemnifying party and the indemnified
party shall have mutually agreed to the contrary. An indemnifying party may
participate at its own expense in the defense of any such action; provided,
however, that counsel to the indemnifying party shall not (except with the
consent of the indemnified party) also be counsel to the indemnified party. Any
indemnified party shall have the right to retain its own counsel in any such
action, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the contrary; (ii) the indemnifying party
has failed within a reasonable time to retain counsel reasonably satisfactory to
the indemnified party; (iii) the indemnified party shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the indemnifying party; or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interest between them. No indemnifying party shall, without the prior
written

 

19



--------------------------------------------------------------------------------

consent of the indemnified parties, settle or compromise or consent to the entry
of any judgment with respect to any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever in respect of which indemnification or contribution could be
sought under this Section 7 or Section 8 hereof (whether or not the indemnified
parties are actual or potential parties thereto), unless such settlement,
compromise or consent (i) includes an unconditional release of each indemnified
party from all liability arising out of such litigation, investigation,
proceeding or claim and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act by or on behalf of any indemnified
party.

(d) Settlement without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 7(a)(ii) effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.

SECTION 8. Contribution. If the indemnification provided for in Section 7 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company, on the one
hand, and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company, on the one hand, and of
the Initial Purchasers, on the other hand, in connection with the statements or
omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations.

The relative benefits received by the Company, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company,
on the one hand, and the total underwriting discount received by the Initial
Purchasers, on the other hand, bear to the aggregate initial offering price of
the Securities as set forth on the cover of the Final Offering Memorandum.

The relative fault of the Company, on the one hand, and the Initial Purchasers,
on the other hand, shall be determined by reference to, among other things,
whether any such untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 8. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 8 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

 

20



--------------------------------------------------------------------------------

Notwithstanding the provisions of this Section 8, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities purchased by it and distributed to the public were
offered to the public exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission.

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

For purposes of this Section 8, each person, if any, who controls an Initial
Purchaser within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act and each Initial Purchaser’s Affiliates and selling agents shall have
the same rights to contribution as such Initial Purchaser, and each director of
the Company, each officer of the Company, and each person, if any, who controls
the Company within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act shall have the same rights to contribution as the Company. The
Initial Purchasers’ respective obligations to contribute pursuant to this
Section 8 are several in proportion to the aggregate principal amount of Initial
Securities set forth opposite their respective names in Schedule A hereto and
not joint.

SECTION 9. Representations, Warranties and Agreements to Survive. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or any of its subsidiaries submitted
pursuant hereto, shall remain operative and in full force and effect regardless
of (i) any investigation made by or on behalf of any Initial Purchaser or its
Affiliates or selling agents, any person controlling any Initial Purchaser, its
officers or directors or any person controlling the Company and (ii) delivery of
and payment for the Securities.

SECTION 10. Termination of Agreement.

(a) Termination. The Representatives may terminate this Agreement, by notice to
the Company, at any time at or prior to the Closing Time (i) if there has been,
in the judgment of the Representatives, since the time of execution of this
Agreement or since the respective dates as of which information is given in the
General Disclosure Package or the Final Offering Memorandum, any material
adverse change in the condition, financial or otherwise, or in the earnings,
business affairs or business prospects of the Company and its subsidiaries
considered as one enterprise, whether or not arising in the ordinary course of
business, or (ii) if there has occurred any material adverse change in the
financial markets in the United States or the international financial markets,
any outbreak of hostilities or escalation thereof or other calamity or crisis or
any change or development involving a prospective change in national or
international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the judgment of the Representatives,
impracticable or inadvisable to proceed with the completion of the offering or
to enforce contracts for the sale of the Securities, or (iii) if trading in any
securities of the Company has been suspended or materially limited by the
Commission or the Nasdaq Global Select Market, or (iv) if trading generally on
the New York Stock Exchange or in the Nasdaq Global Market has been suspended or
materially limited, or minimum or maximum prices for trading have been fixed, or
maximum ranges for prices have been required, by any of said exchanges or by
order of the Commission, the Financial Industry Regulatory Authority, Inc. or
any other governmental authority, or (v) a material disruption has occurred in
commercial banking or securities settlement or clearance services in the United
States, or (vi) if a banking moratorium has been declared by either Federal or
New York authorities.

 

21



--------------------------------------------------------------------------------

(b) Liabilities. If this Agreement is terminated pursuant to this Section, such
termination shall be without liability of any party to any other party except as
provided in Section 4 hereof, and provided further that Sections 1, 7, 8, 9, 14,
15, 16 and 17 shall survive such termination and remain in full force and
effect.

SECTION 11. Default by One or More of the Initial Purchasers. If one or more of
the Initial Purchasers shall fail at the Closing Time or a Date of Delivery to
purchase the Securities which it or they are obligated to purchase under this
Agreement (the “Defaulted Securities”), the Representatives shall have the
right, within 36 hours thereafter, to make arrangements for one or more of the
non-defaulting Initial Purchasers, or any other initial purchasers, to purchase
all, but not less than all, of the Defaulted Securities in such amounts as may
be agreed upon and upon the terms herein set forth; if, however, the
Representatives shall not have completed such arrangements within such 36-hour
period, then:

(i) if the number of Defaulted Securities does not exceed 10% of the aggregate
principal amount of the Securities to be purchased on such date, each of the
non-defaulting Initial Purchasers shall be obligated, severally and not jointly,
to purchase the full amount thereof in the proportions that their respective
underwriting obligations hereunder bear to the underwriting obligations of all
non-defaulting Initial Purchasers, or

(ii) if the number of Defaulted Securities exceeds 10% of the aggregate
principal amount of the Securities to be purchased on such date, this Agreement
or, with respect to any Date of Delivery which occurs after the Closing Time,
the obligation of the Initial Purchasers to purchase, and the Company to sell,
the Option Securities to be purchased and sold on such Date of Delivery, shall
terminate without liability on the part of any non-defaulting Initial Purchaser.

No action taken pursuant to this Section shall relieve any defaulting Initial
Purchaser from liability in respect of its default.

In the event of any such default which does not result in a termination of this
Agreement or, in the case of a Date of Delivery which is after the Closing Time,
which does not result in a termination of the obligation of the Initial
Purchasers to purchase and the Company to sell the relevant Option Securities,
as the case may be, either the (i) Representatives or (ii) the Company shall
have the right to postpone Closing Time or the relevant Date of Delivery, as the
case may be, for a period not exceeding seven days in order to effect any
required changes in the General Disclosure Package or the Final Offering
Memorandum or in any other documents or arrangements. As used herein, the term
“Initial Purchaser” includes any person substituted for an Initial Purchaser
under this Section 11.

SECTION 12. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Initial Purchasers shall
be directed to Merrill Lynch at One Bryant Park, New York, New York 10036,
attention of Syndicate Department (facsimile: (646) 855-3073), with a copy to
ECM Legal (facsimile: (212) 230-8730); notices to the Company shall be directed
to it at 550 W. Van Buren Street, Chicago, Illinois 60607, Attention: General
Counsel, with a copy to McDermott Will & Emery LLP, 227 W. Monroe Street,
Chicago, Illinois 60606, Attention: Eric Orsic (facsimile: (312) 984-7700).

SECTION 13. No Advisory or Fiduciary Relationship. The Company acknowledges and
agrees that (a) the purchase and sale of the Securities pursuant to this
Agreement, including the determination of the initial offering price of the
Securities and any related discounts and commissions, is an arm’s-length
commercial transaction between the Company, on the one hand, and the several
Initial Purchasers, on the other hand, (b) in connection with the offering of
the Securities and the process leading thereto, each

 

22



--------------------------------------------------------------------------------

Initial Purchaser is and has been acting solely as a principal and is not the
agent or fiduciary of the Company, any of its subsidiaries or their respective
stockholders, creditors, employees or any other party, (c) no Initial Purchaser
has assumed or will assume an advisory or fiduciary responsibility in favor of
the Company with respect to the offering of the Securities or the process
leading thereto (irrespective of whether such Initial Purchaser has advised or
is currently advising the Company or any of its subsidiaries on other matters)
and no Initial Purchaser has any obligation to the Company with respect to the
offering of the Securities except the obligations expressly set forth in this
Agreement, (d) the Initial Purchasers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company and (e) the Initial Purchasers have not provided any legal,
accounting, regulatory or tax advice with respect to the offering of the
Securities and the Company has consulted its own respective legal, accounting,
regulatory and tax advisors to the extent it deemed appropriate.

SECTION 14. Parties. This Agreement shall each inure to the benefit of and be
binding upon the Initial Purchasers and the Company and their respective
successors. Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
Initial Purchasers and the Company and their respective successors and the
controlling persons and officers and directors referred to in Sections 7 and 8
and their heirs and legal representatives, any legal or equitable right, remedy
or claim under or in respect of this Agreement or any provision herein
contained. This Agreement and all conditions and provisions hereof are intended
to be for the sole and exclusive benefit of the Initial Purchasers and the
Company and their respective successors, and said controlling persons and
officers and directors and their heirs and legal representatives, and for the
benefit of no other person, firm or corporation. No purchaser of Securities from
any Initial Purchaser shall be deemed to be a successor by reason merely of such
purchase.

SECTION 15. Trial by Jury. The Company (on its behalf and, to the extent
permitted by applicable law, on behalf of its stockholders and Affiliates) and
each of the Initial Purchasers hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

SECTION 16. GOVERNING LAW. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF, THE STATE OF NEW YORK.

SECTION 17. Consent to Jurisdiction; Waiver of Immunity. Any legal suit, action
or proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby shall be instituted in (i) the federal courts of the United
States of America located in the City and County of New York, Borough of
Manhattan or (ii) the courts of the State of New York located in the City and
County of New York, Borough of Manhattan (collectively, the “Specified Courts”),
and each party irrevocably submits to the exclusive jurisdiction (except for
proceedings instituted in regard to the enforcement of a judgment of any such
court, as to which such jurisdiction is non-exclusive) of such courts in any
such suit, action or proceeding. Service of any process, summons, notice or
document by mail to such party’s address set forth above shall be effective
service of process for any suit, action or other proceeding brought in any such
court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any suit, action or other proceeding in the Specified Courts
and irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such suit, action or other proceeding brought in any such
court has been brought in an inconvenient forum.

SECTION 18. TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.

 

23



--------------------------------------------------------------------------------

SECTION 19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

SECTION 20. Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction hereof.

 

24



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Initial Purchasers and the Company in accordance with its terms.

 

Very truly yours, HURON CONSULTING GROUP INC. By:   /s/ C. Mark Hussey   Name:
C. Mark Hussey   Title: EVP, COO & CFO

 

CONFIRMED AND ACCEPTED,

as of the date first above written:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED By:   /s/ Clemence Rasigni  
Name: Clemence Rasigni   Title: Managing Director J.P. MORGAN SECURITIES LLC By:
  /s/ Sudheer Tegulapalle   Name: Sudheer Tegulapalle   Title: Executive
Director

For themselves and as Representatives of the other Initial Purchasers named in
Schedule A hereto.

 

25



--------------------------------------------------------------------------------

SCHEDULE A

The initial offering price of the Securities shall be 100.00% of the principal
amount thereof, plus accrued interest, if any, from the date of issuance.

The purchase price to be paid by the Initial Purchasers for the Securities shall
be 97.25% of the principal amount thereof.

The interest rate on the Securities shall be 1.25% per annum.

 

Name of Initial Purchaser

   Principal
Amount of
Securities  

Merrill Lynch, Pierce, Fenner & Smith
Incorporated

   $ 135,000,000   

J.P. Morgan Securities LLC

     45,000,000   

RBS Securities Inc.

     13,500,000   

BMO Capital Markets Corp

     9,000,000   

KeyBanc Capital Markets Inc.

     9,000,000   

PNC Capital Markets LLC

     9,000,000   

BBVA Securities Inc.

     4,500,000      

 

 

 

Total

   $ 225,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE B

Final Term Sheet

[Insert Final Term Sheet]

 

Sch B - 1



--------------------------------------------------------------------------------

Pricing Term Sheet, dated September 4, 2014

to Preliminary Offering Memorandum, dated September 3, 2014

Strictly Confidential

 

LOGO [g783249g41t64.jpg]

HURON CONSULTING GROUP INC.

$225,000,000 PRINCIPAL AMOUNT OF

1.25% CONVERTIBLE SENIOR NOTES DUE 2019

The information in this pricing term sheet supplements the preliminary offering
memorandum, dated September 3, 2014, of Huron Consulting Group Inc. (the
“Preliminary Offering Memorandum”), and supersedes the information in the
Preliminary Offering Memorandum to the extent inconsistent with the information
in the Preliminary Offering Memorandum. In all other respects, this pricing term
sheet is qualified in its entirety by reference to the Preliminary Offering
Memorandum, including all documents incorporated by reference therein. Terms
used herein but not defined herein shall have the respective meanings set forth
in the Preliminary Offering Memorandum. All references to dollar amounts are
references to U.S. dollars.

 

Issuer:    Huron Consulting Group Inc., a Delaware corporation. Ticker/Exchange
for Common Stock:    HURN/The NASDAQ Global Select Market. Securities:    1.25%
Convertible Senior Notes due 2019 (the “notes”). Principal Amount:   
$225,000,000 (or $250,000,000 if the initial purchasers fully exercise their
option to purchase additional notes). Denominations:    $1,000 and integral
multiples of $1,000 in excess thereof. Maturity:    October 1, 2019, unless
earlier repurchased by us or converted. No Optional Redemption:    We may not
redeem the notes prior to maturity. Fundamental Change:    If we undergo a
“fundamental change” (as defined in the Preliminary Offering Memorandum under
the caption “Description of Notes—Fundamental Change Permits Holders to Require
Us to Purchase Notes”), subject to certain conditions, holders may require us to
repurchase for cash all or a part of their notes in principal amounts of $1,000
or an integral multiple thereof. The fundamental change repurchase price will be
equal to 100% of the principal amount of the notes to be repurchased, plus any
accrued and unpaid interest to, but excluding, the fundamental change repurchase
date. Interest:   

1.25% per year.

 

Interest will accrue from, and including, September 10, 2014, and will be
payable semiannually in arrears on April 1 and October 1 of each year, beginning
on April 1, 2015. We will pay additional interest, if any, at our election as
the sole remedy relating to our failure to comply with our reporting obligations
as described in the Preliminary Offering Memorandum under the caption
“Description of Notes—Events of Default” and under the circumstances described
in the Preliminary Offering Memorandum under the caption “Description of
Notes—No Registration Rights; Additional Interest.”

Settlement:    Cash, shares of our common stock or a combination of cash and
shares of our common stock, at our election, as described in the Preliminary
Offering Memorandum under the caption “Description of Notes—Conversion
Rights—Settlement Upon Conversion.” Regular Record Dates:    March 15 and
September 15 of each year.



--------------------------------------------------------------------------------

Issue Price:    100% of principal, plus accrued interest, if any. NASDAQ Last
Reported Sale Price of our Common Stock on September 4, 2014:   

$62.66 per share.

Initial Conversion Rate:    12.5170 shares of our common stock per $1,000
principal amount of notes. Initial Conversion Price:    Approximately $79.89 per
share of our common stock. Conversion Premium:    Approximately 27.5% above the
NASDAQ last reported sale price of our common stock on September 4, 2014. Joint
Book-Running Managers:   

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

J.P. Morgan Securities LLC

Senior Co-Manager:    RBS Securities Inc. Co-Managers:   

BMO Capital Markets Corp.

KeyBanc Capital Markets Inc.

PNC Capital Markets LLC

BBVA Securities Inc.

Pricing Date:    September 4, 2014. Trade Date:    September 4, 2014. Expected
Settlement Date:    September 10, 2014. CUSIP Number:    447462 AA0. ISIN:   
US447462AA02. Listing:    None. Concurrent Convertible Note Hedge Transactions
and Warrant Transactions:   

 

In connection with the pricing of the notes, we entered into one or more
privately negotiated convertible note hedge transactions with Merrill Lynch,
Pierce, Fenner & Smith Incorporated and J.P Morgan Securities LLC or their
respective affiliates (in this capacity, the “hedge counterparties”). The
convertible note hedge transactions collectively cover, subject to customary
anti-dilution adjustments, the number of shares of common stock that initially
underlie the notes sold in the offering. We also entered into one or more
separate, privately negotiated warrant transactions with the hedge
counterparties collectively relating to the same number of shares of our common
stock, subject to customary anti-dilution adjustments. The warrants evidenced by
the warrant transactions will be settled on a net-share basis.

 

The convertible note hedge transactions are intended to reduce the potential
dilution with respect to our common stock and/or offset any potential cash
payments we are required to make in excess of the principal amount of converted
notes, as the case may be, upon any conversion of the notes. The warrant
transactions could have a dilutive effect with respect to our common stock to
the extent that the price per share of our common stock exceeds the strike price
of the warrants evidenced by the warrant transactions. The strike price of the
warrants initially equals approximately $97.12 and is subject to customary
anti-dilution adjustments.

 

If the initial purchasers exercise their option to purchase additional notes
from us, we intend to enter into one or more additional convertible note hedge
transactions and one or more additional warrant transactions with the hedge
counterparties, which will initially cover, collectively, the number of shares
of our common stock that will initially underlie the additional notes we sell to
the initial purchasers.



--------------------------------------------------------------------------------

  

See “Description of the Concurrent Convertible Note Hedge Transactions and
Warrant Transactions” in the Preliminary Offering Memorandum.

Use of Proceeds:   

We estimate that the net proceeds from this offering will be approximately
$218.3 million (or approximately $242.6 million if the initial purchasers fully
exercise their option to purchase additional notes), after deducting initial
purchasers’ discounts and commissions and estimated expenses payable by us.

 

We intend to use approximately $16.65 million of the net proceeds of this
offering to fund the cost of entering into the convertible note hedge
transactions (after such cost is partially offset by the proceeds that we
receive from entering into the warrant transactions). We also intend to use
approximately $25 million of the net proceeds of this offering to repurchase
shares of our common stock concurrently with the pricing of this offering from
purchasers of the notes.

 

We expect to use the remaining net proceeds from this offering for working
capital and general corporate purposes. We may also use the net proceeds for one
or more acquisitions or other strategic transactions. However, we have no
current commitments or obligations with respect to any acquisitions or other
strategic transactions.

 

If the initial purchasers exercise their option to purchase additional notes, we
intend to use a portion of the net proceeds to fund the net cost of entering
into the additional convertible note hedge transactions.

 

See “Use of Proceeds” in the Preliminary Offering Memorandum.

Description of Notes—Conversion

Rights—Increase to Conversion Rate

Upon a Conversion in Connection With a

Make-Whole Fundamental Change:

  

The following table sets forth the stock prices and effective dates and the
number of additional shares, if any, by which the conversion rate will be
increased for a holder that converts a note in connection with a make-whole
fundamental change having such stock price and effective date:

    Stock Price  

Effective Date

  $62.66     $65.00     $67.50     $70.00     $75.00     $79.89     $90.00    
$100.00     $125.00     $150.00     $175.00     $200.00     $250.00     $300.00
 

September 10, 2014

    3.4420        3.1376        2.8486        2.5916        2.1578        1.8178
       1.3052        0.9681        0.5134        0.3095        0.2029       
0.1437        0.0783        0.0428   

October 1, 2015

    3.4420        3.1811        2.8666        2.5881        2.1210        1.7578
       1.2201        0.8762        0.4351        0.2523        0.1641       
0.1169        0.0640        0.0349   

October 1, 2016

    3.4420        3.1992        2.8543        2.5497        2.0430        1.6542
       1.0919        0.7469        0.3369        0.1865        0.1225       
0.0879        0.0490        0.0268   

October 1, 2017

    3.4420        3.1536        2.7709        2.4347        1.8819        1.4660
       0.8881        0.5580        0.2154        0.1157        0.0788       
0.0583        0.0335        0.0183   

October 1, 2018

    3.4420        2.9626        2.5276        2.1487        1.5376        1.0976
       0.5413        0.2775        0.0839        0.0516        0.0385       
0.0296        0.0174        0.0094   

October 1, 2019

    3.4420        2.8675        2.2977        1.7686        0.8162        —     
    —          —          —          —          —          —          —         
—     

The exact stock prices and effective dates may not be set forth in the table
above, in which case:

 

  •   if the stock price is between two stock prices listed in the table or the
effective date is between two effective dates listed in the table, the number of
additional shares will be determined by a straight-line interpolation between
the number of additional shares set forth for the higher and lower stock prices
and the earlier and later effective dates based on a 365- or 366-day year, as
applicable;

 

  •   if the stock price is greater than $300.00 per share (subject to
adjustment in the same manner as the stock prices set forth in the column
headings of the table above), no additional shares will be added to the
conversion rate; and

 

  •   if the stock price is less than $62.66 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above), no additional shares will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the conversion rate exceed
15.9590 shares per $1,000 principal amount of notes, subject to adjustment at
the same time and in the same manner as the conversion rate as set forth in the
Preliminary Offering Memorandum under the caption “Description of
Notes—Conversion Rights—Conversion Rate Adjustments.”



--------------------------------------------------------------------------------

Our obligation to increase the conversion rate as described above could be
considered a penalty, in which case the enforceability thereof would be subject
to general principles of reasonableness and equitable remedies.

 

 

This communication is intended for the sole use of the person to whom it is
provided by the sender. This material is confidential and is for your
information only and is not intended to be used by anyone other than you. This
information does not purport to be a complete description of the notes or the
offering. This communication does not constitute an offer to sell or the
solicitation of an offer to buy any notes in any jurisdiction to any person to
whom it is unlawful to make such offer or solicitation in such jurisdiction.

The offer and sale of the notes and the shares of common stock, if any, issuable
upon conversion of the notes have not been and will not be registered under the
U.S. Securities Act of 1933, as amended (the “Securities Act”), or any other
securities laws. Accordingly, the notes and such shares may not be offered or
sold within the United States or to U.S. persons or in any other jurisdiction,
except pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any other applicable
securities laws. The initial purchasers are initially offering the notes only to
qualified institutional buyers as defined in, and in reliance on, Rule 144A
under the Securities Act.

The notes and the shares of common stock, if any, issuable upon conversion of
the notes are not transferable except in accordance with the restrictions
described in the Preliminary Offering Memorandum under the caption “Notice to
Investors.”

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.



--------------------------------------------------------------------------------

SCHEDULE C

Issuer Written Information

Final Term Sheet in the form set forth on Schedule B

 

Sch C - 1



--------------------------------------------------------------------------------

SCHEDULE D

List of Persons and Entities Subject to Lock-up

Directors

DuBose Ausley

James B. Edwards

H. Eugene Lockhart

George E. Massaro

John McCartney

John S. Moody

Executive Officers

C. Mark Hussey

Diane E. Ratekin

James H. Roth

 

Sch D - 1



--------------------------------------------------------------------------------

Exhibit A-1

FORM OF OPINION OF COMPANY’S COUNSEL

TO BE DELIVERED PURSUANT TO SECTION 5(a)

[See attached]

 

A1-1



--------------------------------------------------------------------------------

Exhibit A-2

FORM OF NEGATIVE ASSURANCE LETTER OF COMPANY’S COUNSEL

TO BE DELIVERED PURSUANT TO SECTION 5(a)

[See attached]

 

A2-1



--------------------------------------------------------------------------------

Exhibit B

FORM OF LOCK-UP TO BE DELIVERED PURSUANT TO SECTION 5(g)

September [ l ], 2014

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

J.P. Morgan Securities LLC

as Representatives of the several

Initial Purchasers to be named in the

within-mentioned Purchase Agreement

c/o Merrill Lynch, Pierce, Fenner & Smith

Incorporated

One Bryant Park

New York, New York 10036

Re: Proposed Offering by Huron Consulting Group Inc.

Dear Sirs:

The undersigned understands that Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”) and J.P. Morgan Securities LLC (“J.P. Morgan”)
propose to enter into a Purchase Agreement (the “Purchase Agreement”) with the
Company providing for the offering of up to $250,000,000 aggregate principal
amount of the Company’s Convertible Senior Notes (the “Securities”). In
recognition of the benefit that such an offering will confer upon the
undersigned as a stockholder and an officer and/or director of the Company, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the undersigned agrees with each initial purchaser to
be named in the Purchase Agreement that, during the period beginning on the date
hereof and ending on the date that is 60 days from the date of the Purchase
Agreement (the “Lock-Up Period”), the undersigned will not, without the prior
written consent of Merrill Lynch and J.P. Morgan, directly or indirectly,
(i) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant for the sale of, or otherwise dispose of or transfer any shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”), or any
securities convertible into or exchangeable or exercisable for Common Stock,
whether now owned or hereafter acquired by the undersigned or with respect to
which the undersigned has or hereafter acquires the power of disposition
(collectively, the “Lock-Up Securities”), or exercise any right with respect to
the registration of any of the Lock-up Securities, or file or cause to be filed
any registration statement in connection therewith, under the Securities Act of
1933, as amended, or (ii) enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Lock-Up Securities, whether any such
swap or transaction is to be settled by delivery of Common Stock or other
securities, in cash or otherwise.

 

B-1



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the undersigned may transfer the Lock-Up
Securities without the prior written consent of Merrill Lynch and J.P. Morgan in
the following circumstances:

 

  (i) as a bona fide gift or gifts;

 

  (ii) to any trust, limited liability company, limited partnership or other
estate planning vehicle for the direct or indirect benefit of the undersigned or
the immediate family of the undersigned (for purposes of this lock-up agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin);

 

  (iii) as a distribution to limited partners or stockholders of the
undersigned;

 

  (iv) to the undersigned’s affiliates or to any investment fund or other entity
controlled or managed by the undersigned;

 

  (v) transfers to the Company to satisfy tax withholding obligations that
become due during the Lock-Up Period upon vesting of previously issued
restricted stock awards or restricted stock units; provided that, if the
undersigned is required to file a report under the Exchange Act reporting a
reduction in beneficial ownership of shares of Common Stock during the term of
this lock-up agreement related to such disposition of shares of Common Stock to
the Company by the undersigned solely to satisfy tax withholding obligations,
the undersigned shall include a statement in such report to the effect that the
filing relates to the satisfaction of tax withholding obligations of the
undersigned in connection with the vesting of restricted stock awards or
restricted stock units;

 

  (vi) the sale pursuant to any contract, instruction or plan established prior
to the date hereof that satisfies all of the requirements of Rule 10b5-1 (a
“10b-5 Plan”) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”); provided this exception to the lock-up restrictions is referred to in the
General Disclosure Package and the Final Offering Memorandum (in each case, as
defined in the Purchase Agreement);

 

  (vii) the establishment of any 10b5-1 Plan, provided that no sales of Lock-Up
Securities or securities convertible into, or exchangeable or exercisable for
Lock-Up Securities, shall be made pursuant to a 10b5-1 Plan prior to the
expiration of the Lock-Up Period if such 10b5-1 Plan was established after the
date hereof; provided, that such 10b5-1 Plan may only be established if no
public announcement of the establishment or the existence thereof, and no filing
with the Securities and Exchange Commission or any other regulatory authority
shall be required or shall be made voluntarily by the undersigned, the Company
or any other person, prior to the expiration of the Lock-Up Period; or

 

  (viii) the transfer or intestate succession to the legal representatives or a
member of the immediate family of the undersigned upon death of the undersigned;

provided, in the case of clauses (i)-(v), (vii) and (viii) above, that
(1) Merrill Lynch and J.P. Morgan receive a signed lock-up agreement for the
balance of the lockup period from each donee, trustee, distributee, or
transferee, as the case may be, (2) except as contemplated by clauses (v) and
(vi) above, any such transfer shall not involve a disposition for value,
(3) except as contemplated by clauses (v) and (vi) above, such transfers are not
required to be reported with the Securities and Exchange Commission on Form 4 in
accordance with Section 16 of the Exchange Act, and (4) the undersigned does not
otherwise voluntarily effect any public filing or report regarding such
transfers.

Furthermore, the undersigned may sell shares of Common Stock of the Company
purchased by the undersigned on the open market following the offering if and
only if (i) such sales are not required to be reported in any public report or
filing with the Securities Exchange Commission, or otherwise and (ii) the
undersigned does not otherwise voluntarily effect any public filing or report
regarding such sales.

 

B-2



--------------------------------------------------------------------------------

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with the foregoing
restrictions.

This Lock-Up Agreement shall lapse and become null and void if (i) the offering
shall not have occurred on or before September 30, 2014, (ii) prior to the
execution of the Purchase Agreement by the parties thereto, either the
Representatives notify the Company, or the Company notifies the Representatives,
in writing, that they do not intend to proceed with the offering, or (iii) the
Purchase Agreement (other than the provisions thereof which survive termination)
shall terminate or be terminated prior to payment for and delivery of the
Securities to be sold thereunder.

 

Very truly yours,

Signature:                                                                 
                   

Print Name:                                        
                                       

 

B-3